DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration, the restriction requirement dated 3/15/2022 is hereby withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalc (US20020167800) in view of Feygin (US20040233549). 
Regarding claims 1-2, Smalc teaches a multi-mode heat transfer system (Fig. 8) comprising: an emitter device (600) comprising: an inner core (606) surrounded by an outer core (602) having a thickness and an outer surface, and a composite material (¶[0064]) pattern extending through at least a portion of the outer surface and at least a portion of the thickness of the outer core and is thermally coupled to the inner core, wherein the composite material pattern directs a heat from the inner core to a cooler environment (¶[004]). Smalc does not teach the heat is directed to an object other than the emitter device.
	Feygin teaches the heat is directed to an object other than the emitter device and wherein the object is a first receiver device (104), the first receiver device is spaced part from the emitter device (102) and is configured to receive the heat directed from the composite material pattern, in order to remove issues with contamination and improve cooling (¶[0006-0007]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smalc to include the cold body receiver device of Feygin, in order to remove issues with contamination and improve cooling (¶[0006-0007]).
Allowable Subject Matter
Claims 12-20 are allowed.
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest art of record is Smalc and Feygin. 
Smalc teaches the heat transfer system substantially as claimed, however, does not teach a second receiver device, the second receiver device is spaced apart from the first receiver device, the emitter device is positioned between the first and second receiver devices, the composite material pattern directs the heat to the first receiver device without directing the heat to the second receiver device or the outer core comprising at 3Application Serial No.: 16/815,819 Docket No.: 22562-5468/2019-895PA least one high thermal conductivity material inlay and a low thermal conductivity material matrix, a composite material pattern is formed by the materials, wherein the composite material pattern extends a length of the emitter device in a system vertical direction and is positioned within a portion of the thickness of the outer core. Feygin teaches wherein a hot body and cold body to absorb the heat is known in the art, but does not cure the deficiencies of Smalc.
Thus, Smalc and Feygin alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763